DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/29/2021 has been entered and thus claims 1-13 are currently pending in this application. 
 The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date  	Claims 1-4, 6-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2016/0225828 of record in view of Sun et al. US PGPub. 2016/0259191 of record and further in view of Song et al. US PGPub. 2014/0159020. 	Regarding claim 1, Lee teaches a display panel (1000, fig. 2-3) [0053], comprising: 	an array substrate (100, fig. 2-3) [0053]; 	a color filter layer (230, fig. 2-3) [0068] located on the array substrate (100); 	a light-emitting device layer (LD, fig. 2-3) [0078] located on the color filer layer (230); and 	a reflecting layer (285, fig. 2-3) [0069] located between the color filter layer (230) and the array substrate (100),  	wherein the reflecting layer (285) reflects tight emitted by the light-emitting device layer (LD) (Lee et al., fig. 2-3). 	But Lee fails to teach wherein the color filter layer (230) is a color resist layer; and wherein the color resist layer (230) only contacts the reflecting layer (285) and does not contact the light-emitting device layer (LD).(interpreted as directly contacts) the reflecting layer (8, fig. 5; 8 is described as transflective and made of reflective materials like aluminum and silver) [0053] and does not contact (hence, this in therefore interpreted as not in direct contact; see resin layer 10 in between the color layer 9 and the bottom OLED layer 11) the light-emitting device layer (OLED) (Song et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Lee by adding the resin layer in the manner as taught by Song, such that the color resist layer only contacts the reflecting layer and does not contact the light-emitting device layer, in order to increase the spatial distance of the microcavity structure and further increase transmittance (Song et al., [0052]). least two reflecting units (285R/285G/285B, fig. 3) [0091], and the reflecting units (285R/285G/285B) correspond one-to-one to light-emitting units (PxR/PxG/PxB, fig. 3) [0093] in the light-emitting layer (720) (Lee et al., fig. 3, [0093]) 	Regarding claim 4, Lee in view of Sun and Song teaches the display panel of Claim 3, wherein an orthographic projection (see examiner’s fig. 1) of the light-emitting layer (720) on the reflecting layer (285) is located within the reflecting layer (285) (Lee et al., fig. 3)
    PNG
    media_image1.png
    1001
    1817
    media_image1.png
    Greyscale
                                                     Examiner’s Fig. 1
   Regarding claim 6, Lee teaches a fabricating method of a display panel (1000, fig. 2-3) [0053], comprising:  	providing an array substrate (100, fig. 2-3) [0053];  	forming a color filter layer (230, fig. 2-3) [0068] on the array substrate (100); and  	forming a light-emitting device layer (LD, fig. 2-3) [0078] on the color filter layer (230); 	wherein before the color filter layer (230) is formed on the array substrate (100), the fabricating method further comprises: 	forming a reflecting layer (285, fig. 2-3) [0069] on the array substrate (100) (Lee et al., fig. 2-3). 	The reflecting layer (285) is considered to be formed before forming the color (interpreted as directly contacts) the reflecting layer (8, fig. 5; 8 is described as transflective and made of reflective materials like aluminum and silver) [0053] and does not contact (hence, this in therefore interpreted as not in direct contact; see resin layer 10 in between the color layer 9 and the bottom OLED layer 11) the light-emitting device layer (OLED) (Song et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Lee by adding the resin layer in the manner as taught by Song, such that the color resist layer only contacts the reflecting layer and does not contact the light-emitting device layer in order to increase the spatial distance of the microcavity structure and further increase transmittance (Song et al., [0052]). 	Regarding claim 13, Lee in view of Sun and Song teaches the fabricating method of Claim 6, wherein the light-emitting device layer (LD) comprises an anode layer (710, fig. 2-3) [0078], a light-emitting layer (720, fig. 2-3) [0078] located on the anode layer (710), and a cathode layer (730, fig. 2-3) [0078] located on the light-emitting layer (720); and 	the anode layer (710) is a transparent electrode [0079]-[0080], and the cathode layer (730) is a transparent electrode or a semi-transparent electrode [0079]-[0080] (Sun et al., [0079]-[0080]). 	Regarding claim 7, Lee in view of Sun and Song teaches the fabricating method of Claim 13, wherein the reflecting layer (285) comprises at least two reflecting units (285R/285G/285B, fig. 3) [0091], and the reflecting units (285R/285G/285B) correspond one-to-one to light-emitting units (PxR/PxG/PxB, fig. 3) [0093] in the light-emitting layer (720) (Lee et al., fig. 3, [0093]) 	Regarding claim 8, Lee in view of Sun and Song teaches the fabricating method of Claim 7, wherein an orthographic projection (see examiner’s fig. 1) of the light-emitting layer  	a reflecting layer (285, fig. 2-3) [0069] located between the color filter layer (230) and the array substrate (100),  	wherein the reflecting layer (285) reflects fight emitted by the light-emitting device layer (LD);  	wherein the reflecting layer (285) comprises at least two reflecting units (285R/285G/285B, fig. 3) [0091], and the reflecting units (285R/285G/285B) correspond one-to-one to light-emitting units (PxR/PxG/PxB, fig. 3) [0093] in the light-emitting layer (720) (Lee et al., fig. 2-3). 	But Lee fails to teach wherein the color filter layer (230) is a color resist layer; and wherein the color resist layer (230) only contacts the reflecting layer (285) and does not contact the light-emitting device layer (LD). 	However, Sun teaches a display panel (fig. 7) comprising a color resist layer (7, fig. 7) [0058] used to form a color filter layer [0004] (Sun et al., fig, 7, [0004]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the color filter layer of Lee with the color resist layer of Sun in order to increase the aperture ratio (Sun et al., [0004]). 	But Lee and Sun still do not teach wherein the color resist layer (230) only contacts the reflecting layer (285) and does not contact the light-emitting device layer (LD). 	However, Song teaches a display panel (fig. 5), comprising: 	a resin layer (10, fig. 5) [0052] in between a color layer (color filter, 9, fig. 5) [0047] and a light-emitting device layer (11+13+14, fig. 5; hereinafter called OLED) [0047],  	wherein the color layer (9) only contacts (interpreted as directly contacts) the reflecting layer (8, fig. 5; 8 is described as transflective and made of reflective materials like aluminum and silver) [0053] and does not contact (hence, this in therefore interpreted as not in direct contact; see resin layer 10 in between the color layer 9 and the bottom OLED layer 11) the light-emitting device layer (OLED) (Song et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Lee by adding the resin layer in the manner as taught by Song, such that the color resist layer only contacts the reflecting layer and does not contact the light-emitting device layer in order to increase the spatial distance of the microcavity structure and further increase transmittance (Song et al., [0052]). 	Regarding claim 11, Lee in view of Sun and Song teaches the electronic device of Claim 10, wherein an orthographic projection (see examiner’s fig. 1) of the light-emitting layer (720) on the reflecting layer (285) is located within the reflecting layer (285) (Lee et al., fig. 3)

Claims 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2016/0225828 of record in view of Sun et al. US PGPub. 2016/0259191 of record and Song et al. US PGPub. 2014/0159020 as applied to claim 3 above, and further in view of Inoue et al. US PGPub. 2018/0323404 of record. 	Regarding claims 5 and 12, Lee in view of Sun and Song teaches the display panel of claim 3 and the electronic device of claim 10, wherein each of the reflecting units (285R/285G/285B) comprises a first surface (top surface, fig. 3) but fails to teach the first (top) surface is a concave surface away from the array substrate (100). 	However, Inoue teaches a display panel (fig. 5) comprising reflecting units (3, fig. 5) [0066] comprising a first surface (top surface, fig. 5), and the first (top) surface is a concave surface (u –shaped, 9, fig. 5) [0074] away from the array substrate (7(2), fig. 5) [0068] (Inoue et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the reflecting units of Lee to have a concave .
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892